Case 1:19-cv-21955-RNS Document 8 Entered on FLSD Docket 07/12/2019 Page 1 of 1



                             United States District Court
                                       for the
                             Southern District of Florida

 Raphael Hashayev, Plaintiff             )
                                         )
 v.                                      ) Civil Action No. 19-21955-Civ-Scola
                                         )
 Citibank, N.A., Defendant               )
                              Order Dismissing Case
       Previously, on June 27, 2019, the Court ordered Plaintiff Raphael
 Hashayev to file a motion for the entry of a clerk’s default. (ECF No. 7.) The
 Court forewarned Hashayev that his failure to timely do so could result in the
 dismissal of his case for a failure to prosecute. The Court ordered Hashayev to
 submit his motion on or before July 8, 2019. That date has come and gone and
 Hashayev has not sought the entry of a clerk’s default.
       A district court may dismiss a case, on its own initiative, if a plaintiff
 abandons its prosecution of the suit. Compare Fed. R. Civ. P. 41(b) with Link v.
 Wabash R. Co., 370 U.S. 626, 630-31 (1962). Courts are vested with this
 inherent power “to manage their own affairs so as to achieve the orderly and
 expeditious disposition of cases” and “to clear their calendars of cases that
 have remained dormant because of the inaction or dilatoriness of the parties
 seeking relief.” Link, 370 U.S. at 630–31 .
       The Court finds Hashayev has abandoned his prosecution of this matter.
 The Court therefore dismisses this case without prejudice, and directs the
 Clerk of the Court to close the matter. Any pending motions are denied as
 moot.
       Done and ordered in chambers at Miami, Florida on July 11, 2019.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
